Case 7:18-cr-00237-VB Document 87 Filed 08/13/20 Page 1 of 1
Case 7:18-cr-00237-VB Document 85 Filed 08/13/20 Page 1 of 1

Attorney at Law

445 Avenue of the Americas, 7°" 100

New York, New York 10013}...
(917) 721-1626

(718) 374-6094 fax

gstewart.defender@gmail.com

/i0p) cation Orenkd:

SEN fencing 0) fe “Sthedyled until

 

 

| - a : .
August 13,2020 [1° 720 at 4330 Ant,

De kenaants Sen tenuay Memos is due
Hon. Vincent L. Briccetti On Or he Gre 10-24-20, Govern ments
United States District Judge OY w-4-2o0.
Southern District of New York SO owdered:

300 Quarropas Street
White Plains, NY 10601

Re: United States v. Luis Reyes, 18 cr 237 ( VFB) Vf
Sor3sl-s(N48) |

Dear Judge Briccetti: YUSOS = -&13 20

 

I am the attorney for the defendant Luis Reyes who is scheduled to appear before you
for sentencing at August 26, 2020. I am writing to request an adjournment of sentencing as the
government and defense continue to discuss resolution of issues pertaining to the sentencing of Mr.
Reyes. I would ask that the matter be adjourned for at least 60 days.

I have spoken with AUSA Michael Maimen and he agrees and consents to this
application.

Thank you for taking the time to consider this submission.

Sincerely,

Cyoolleoy Stewart

Geoffrey S. Stewart

cc: Michael Maimen, Esq.
Assistant U.S. Attorney
(by ECF & email)

 
